Title: From Alexander Hamilton to John Chaloner, [22 August 1783]
From: Hamilton, Alexander
To: Chaloner, John


[Albany, August 22, 1783]
Dr Sir
Mrs. Hamilton has requested her sister who left this a few days since on her way to Philadelphia to purchase a few articles there for her, and if she found it necessary to apply to you for the money. I will be obliged to you to advance it on my account and I will in a short time repay it.
We have accounts here that induce us to believe Carleton has received final orders for the evacuation of New York. I am Dr Sir
Yr. Obed serv
A Hamilton
Albany Aug. 22d. 1783
Mr. Chaloner
